UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended September 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number:0-25233 PROVIDENT NEW YORK BANCORP (Exact name of Registrant as Specified in its Charter) Delaware 80-0091851 (State or Other Jurisdiction of Incorporation on Organization) (IRS Employer Identification Number) 400 Rella Blvd., Montebello, New York 10901 (Address of Principal Executive Office) (Zip Code) (845) 369-8040 (Registrant’s Telephone Number including Area Code) Securities Registered Pursuant to Section 12(b) of the Act: Title of Class Name of Each Exchange on Which Registered Common Stock, par value $0.01 per share The NASDAQ Global Select Market Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasonal issuer, as defined in Rule 405 of the Securities Act YESoNOþ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. YESoNOþ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days YESþNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files) YESo NOo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. þ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer – See definition of “accelerated and large accelerated filer” in Rule 12b-2 of the Exchange Act (check one). Large Accelerated Filero Accelerated Filerþ Non-Accelerated Filero Smaller Reporting Companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOþ The aggregate market value of the voting stock held by non-affiliates of the Registrant, computed by reference to the closing price of the common stock as of March 31, 2009 was $336,229,101. As of December 4, 2009 there were outstanding 39,251,384 shares of the Registrant’s common stock. DOCUMENT INCORPORATED BY REFERENCE Proxy Statement for the Annual Meeting of Stockholders (Part III) to be filed within 120 days after the end of the Registrant’s fiscal year ended September 30, PROVIDENT NEW YORK BANCORP FORM 10-K/A for the Fiscal Year Ended September30, 2009 TABLE OF CONTENTS EXPLANATORY NOTE 2 Part IV 3 Item 15. Exhibits, Financial Statement Schedules 3 SIGNATURE 5 EXHIBIT INDEX 6 Exhibit 21 Subsidiaries of the Registrant 8 Exhibit 23 Consent of Crowe Horwath LLP 9 Exhibit 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 10 Exhibit 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 11 Exhibit 32 Certification Pursuant to 18 U.S.C. Section 1350, as amended by Section 906 of the Sarbanes-Oxley Act of 2002 12 1 Table of Contents EXPLANATORY NOTE Provident New York Bancorp (“Provident” or the “Company”) is filing this Amendment No.1 (“the Amendment”) to its Annual Report on Form 10-K for the fiscal year ended September30, 2009 (the “Annual Report”), filed with the
